IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SEAN M. DONAHUE,                          : No. 255 MAL 2019
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
STATE CIVIL SERVICE COMMISSION            :
(PENNSYLVANIA DEPARTMENT OF               :
LABOR AND INDUSTRY),                      :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

     AND NOW, this 24th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.